DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a negatively coupled inductor pair or a center-tapped inductor to feed direct current (DC) to the differentially connected transistors” in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “the first portion of the input signal is associated with a first amplitude range and/or a first time interval of the input signal” and “the second portion of the input signal is associated with a second amplitude range and/or a second time interval of the input signal” it is not clear as to how the first portion of the input signal would associated with a first amplitude range and/or a first time interval of the input signal since the original specification does not appear disclose the support for the limitations as cited above. Which amplitude range or time interval would consider as a first amplitude range and/or a first time interval even in the light of the specification page 6, lines 5-6 and lines 29-33 and page 7 lines 3-7. It is noted that  the amplitude being partitioned but does not explicitly described which partition would be considered as a first amplitude range or second amplitude range. And “the second portion of the input signal is associated with a second amplitude range and/or a second time interval of the input signal” is rejected in the same manner as discussed above. Further clarification is needed.
Claims 2-14 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-3, 10, 12 &13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 20150256129 A1, of record).
With respect to the applicant’s arguments.
As per claims  1 & 10:
Sato  discloses in Fig. 1 a power amplifier arrangement for amplifying an input signal to produce an output signal comprising: the power amplifier arrangement comprising: a plurality of N successive amplifier sections (Fig. 1 of Sato discloses plurality transistors T1…Tn which having N successive amplifier section, emphasis added) wherein N is a positive integer that is greater than or equal to 2 and further wherein the plurality of N successive amplifier sections comprises a first amplifier section (T1) and a second amplifier section T2-T9 for instance); 
a first input transmission line (A1…An+1) comprising multiple segments; and 
a first output transmission line (102, B1..Bn) comprising multiple segments, wherein each of the N successive amplifier sections comprises one or more first transistors (T1…Tn) distributed along the first input transmission line and the first output transmission line such that gates of the one or more first transistors are connected to respective segments of the first input transmission line and drains of the one or more first transistors are connected to respective segments of the first output transmission line, 
the first amplifier section (e.g. transistor T1) can be configured to amplify a first portion of the input signal, thereby producing a first portion of the output signal, the first portion of the input signal is associated with a first amplitude range and/or a first time interval of the input signal (it is noted that the applicant merely stated but does not specify first amplitude range or a first time interval of the input signal, thus as can be seen from Fig. 1 of Sato, where Line A1 being connected to the input of transistor T1 wherein the  transistor T1 receives a portion input signal (i.e. the first portion of the input signal) that would associated with an amplitude (i.e. first amplitude range or first time interval), the second amplifier section can be configured to amplify a second portion of the input signal (similarly, A2 being connected to the transistor T2 and receives a second portion of the input signal), which is different from the first portion of the input signal, thereby producing a second portion of the output signal the second portion of the input signal would associated with a second amplitude range and/or a second time interval of the input signal, and the output signal (OUT) is produced at an end of the first output transmission line by building up at least the first and second portions (as can be seen from the output transmission line.  Claim 10, wherein an electronic device comprising a power amplifier arrangement according to claim 1 (see paragraph [0003], mobile phones device).
As per claim 2:
Sato discloses in Fig. 1 the N portions of the input signal is partitioned by pre-shaping the N portions of the input signal by digital or analog shaping circuits before being input to each of the N successive amplifier sections (Fig. 1, the input transmission lines include transmission line segments A1, A2 …An+1 which broadly considered as analog shaping circuit, it noted that the applicant does not disclosed any specific digital or analog shaping circuit).
As per claim 3:
Sato discloses in Fig. 1 lengths of the respective segments of the first output transmission line are non-equal (Fig. 1 which discloses length of line 102 being different from the length of Lin B1).
As per claim 12:
Sato discloses in Fig. 1 the N successive amplifier sections are configured to divide the input signal into the N portions of the input signal (see detail Fig. 1).
As per claim 13:
Sato discloses in Fig. 1 the first amplifier section comprises a first number of transistors, the second amplifier section comprises a second number of transistors, and the first number and the second number are different (chosen each section having number of transistors which considered as intended use. See Fig.1 which discloses transistors T1, T2 - Tn).

Response to Arguments

Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Argument 1: Applicant submits that “Sato does not anticipate claim 1” as cited in page 10 or the remarks.
Examiner respectfully disagrees all of the allegations as argued. Examiner, in his previous office action, gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. 
In response to applicant's argument, examiner respectfully submits that:
With respect to the argument 1, the examiner believed the reference prior art to Sato  teaches all broadly limitations a recited in claim 1 and the examiner point out where in Fig. 1 of Sato discloses all the limitations of claim 1, please see the rejection claim 1 and details discussion. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843       

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843